         Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 1 of 31




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UMUOJI IMPROVEMENT UNION
 (NORTH AMERICA), INC.

        Plaintiff

 v.

 UMUOJI IMPROVEMENT UNION
 (NORTH AMERICA), INC., UMUOJI
 IMPROVEMENT UNION, MASSACHUSETTS,
 INC., VICTOR IDE OKOYE and OGOR OKOYE

        Defendants

                                    VERIFIED COMPLAINT

I.     INTRODUCTION

       1.      This is a trademark infringement action arising out the defendants’ unlawful use

of the plaintiff’s name and services. As set forth in detail below, the defendants’ willfully used,

without consent, the plaintiff’s name as a means of tarnishing the plaintiff’s reputation, diluting

the quality of the plaintiff’s name and lessening the capacity of this name to identify and

distinguish the plaintiff’s services. The plaintiff brings claims for trade infringement and false

designation of origin in violation of section 43(a) of the Lanham Act (15 U.S.C. § 1125(a))

(Count I), use of counterfeit marks in violation of Massachusetts General Laws c. 110h § 12

(Count II), fraud (Count III), unjust enrichment (Count IV), slander of business title (V) and

tortious interference with contract (Count VI).

II.    PARTIES

       2.      The plaintiff, Umuoji Improvement Union (North America), Inc. (“UIU”), is a

non-profit corporation organized and existing under the laws of the State of Nebraska with a


                                                  1
         Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 2 of 31




principal place of business located at 6821 South Fork Circle, Lincoln, Nebraska.

       3.      Defendant Umuoji Improvement Union (North America), Inc. (“UIU

Massachusetts - 1”), is a nonprofit corporation organized and existing under the laws of the

Commonwealth of Massachusetts with a principal place of business located at 20 Central

Avenue, Suite 512, Lynn, Massachusetts.

       4.      Defendant Umuoji Improvement Union, Massachusetts, Inc. (“UIU Massachusetts

- 2”), is a nonprofit corporation organized and existing under the laws of the Commonwealth of

Massachusetts with a principal place of business located at 38 Hilda Street, Worcester,

Massachusetts.

       5.      Defendant Victor Ide-Okoye (“Ide-Okoye”) is a natural person with a last and

usual residence located at 21 Orchard Avenue, Saugus, Massachusetts. Ide-Okoye is president of

UIU Massachusetts - 1 and a director of UIU Massachusetts - 2.

       6.      Defendant Ogor Okoye (“Okoye”) is a natural person with a last and usual

residence located at 21 Orchard Avenue, Saugus, Massachusetts. Okoye was an officer of UIU

Massachusetts - 2 upon its inception in 2017.

III.   JURISDICTION

       7.      This Court has jurisdiction over the subject matter and the defendants in this case

pursuant to 28 U.S.C. §1331 (federal question jurisdiction) and 28 U.S.C. §1332 (federal

diversity jurisdiction). This Court has supplemental jurisdiction over the state law claims because

such claims are integrally and factually related to the federal claims and form part of the same

case or controversy pursuant to 28 U.S.C. §1367.

IV.    FACTS

       8.      UIU is a nonprofit corporation comprised of members of Umuoji descent who


                                                 2
         Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 3 of 31




seek to raise charitable funds to benefit the people of Umuoji, Nigeria.

       9.        UIU was registered as a non-profit organization in the state of Nebraska in 2009.

See Exhibit A, appended.

       10.       Ide-Okoye was elected president of UIU in July, 2017.

       11.       On or about November 18, 2018, Ide-Okoye was removed as president of the UIU

due to allegations of impropriety, including that he embezzled UIU funds. A letter to the plaintiff

notifying him of his removal as president of the UIU as well as a copy of the minutes of a

meeting of the UIU board in which the plaintiff’s removal is discussed are attached as Exhibit B

and Exhibit C.

       12.       After his removal, Ide-Okoye, rather than seek to contest said removal or create

his own separate organization, instead sought to create his own counterfeit organization. To that

end, he used UIU’s letterhead to create purported minutes from a meeting, which, upon

information and belief, never took place. See Exhibit D, appended.

       13.       The first page of these purported minutes states:

       UIUNA Inc. Domestication/Conversion/Registration to a New Domicile (Massachusetts)
       Since we have no branch or any presence in Nebraska. To maintain our EIN number and
       report to the IRS on the organization’s Form 990. (emphasis added).

The second page of the purported minutes states:

       Another resolution reached was Domestication/Conversation/Registration of our
       organization to a new Domicile (Massachusetts) and closed the articles of incorporation
       in Nebraska. (emphasis added).

       14.       Thereafter, Ide-Okoye created several counterfeit organizations in the

Commonwealth of Massachusetts using the name of UIU, including UIU Massachusetts – 1 and

UIU Massachusetts - 2, in which his wife, Okoye, was a founding officer. See Exhibit E and

Exhibit F, appended, which are, respectively, business entity summaries from the Massachusetts


                                                  3
           Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 4 of 31




Secretary of State for UIU Massachusetts - 1 and UIU Massachusetts - 2.

          15.   Thus, Ide-Okoye never contested his removal from UIU in Nebraska nor did he

seek to close the articles of incorporation in Nebraska, he simply created new counterfeit UIU

organizations in Massachusetts and, upon information and belief, continued using UIU’s IRS

identification information.

          16.   These counterfeit organizations were created in order to confuse potential donors,

business partners and, presumably, the IRS, as to the affiliation or connection of the defendants

with UIU, which has resulted in UIU suffering damages.

          17.   Further, since creating these counterfeit organizations, Ide-Okoye has brought

several personal lawsuits against individual members of the UIU, both in the Commonwealth of

Massachusetts and the State of Texas. See Ide-Okoye v. Enweze et al., Essex County Superior

Court (Newburyport), Docket No.: 1977CV00310 (plaintiff, Ide-Okoye, seeks damages for

defamation against several members of UIU); Umuoji Improvement Union (North America), Inc.

v. Pearl Oguchi, District Court, 268th Judicial District (Fort Bend), Docket No.: 19DCV25782

(plaintiff, UIU Massachusetts - 1, seeks tort damages against treasurer of UIU).

          18.   These lawsuits aver tortious conduct on the part of certain UIU members and the

parties and issues presented in these lawsuits are distinct from the claims set forth herein.

                                   COUNT I
            TRADE INFRINGEMENT AND FALSE DESIGNATION OF ORIGIN
              IN VIOLATION OF SECTION 43(A) OF THE LANHAM ACT
                              (15 U.S.C. § 1125(a))

          19.   All allegations set forth above are restated and realleged as if set forth in full

herein.

          20.   Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) provides, in relevant part,

that:

                                                   4
          Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 5 of 31




               Any person who, on or in connection with any goods or services, or any container for
               goods, uses in commerce any word, term, name, symbol, or device, or any
               combination thereof, or any false designation of origin, false or misleading
               description of fact, or false or misleading representation of fact, which—(1)(a) is
               likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
               connection, or association of such person with another person, or as to the origin,
               sponsorship, or approval of his or her goods, services, or commercial activities by
               another person . . . shall be liable in a civil action by any person who believes that he
               or she is or is likely to be damaged by such act.

         21.      Redress for trade infringement pursuant to the Lanham Act is available in

circumstances, like here, where a plaintiff nonprofit sues a defendant nonprofit for using its name

to compete for fundraising dollars. Valley Forge Military Academy Found. v. Valley Forge Old

Guard, Inc., 24 F. Supp. 3d 451, 459 (E.D. Pa. 2014) (plaintiff nonprofit can pursue Lanham Act

claim against defendant nonprofit that used plaintiff’s name to compete for fundraisers).

         22.      By making unauthorized use of the UIU name the defendants have used a “false

designation of origin” that is likely to cause confusion, mistake or deception as to the affiliation

or connection of the defendants with UIU and as to the origin, sponsorship, association or

approval of the defendants’ services by UIU, in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a).

         23.      The defendants’ acts constitute the use of false designations of origin and false

and/or misleading descriptions or representations, tending to misleadingly describe and/or

represent the defendants’ services as those of UIU, in violation of Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a).

         24.      The defendants’ wrongful acts will continue unless and until enjoined by this

Court.

         25.      The defendants’ acts have caused and will continue to cause irreparable injury to

the plaintiff. The plaintiff has no adequate remedy at law and is thus damaged in an amount yet


                                                     5
           Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 6 of 31




to be determined.

          26.    The defendants’ conduct is willful and intentional.

          27.    As a result of defendants’ actions, the plaintiff has suffered substantial damages

as hereinbefore alleged

                                  COUNT II
          USE OF COUNTERFEIT MARKS IN VIOLATION OF MASSACHUSETTS
                               (G.L. c. 110h § 12)

          28.    All allegations set forth above are restated and realleged as if set forth in full

herein.

          29.    G.L. c. 110h § 12 provides that:

          a person who shall

          (i) use, without the consent of the registrant, any reproduction, counterfeit, copy, or
          colorable imitation of a mark … in connection with the sale, distribution, offering for
          sale, or advertising of any goods or services on or in connection with which the use is
          likely to cause confusion or mistake or to deceive as to the source of origin of such goods
          or services; or

          (ii) reproduce, counterfeit, copy or colorably imitate the mark and apply the reproduction,
          counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers,
          receptacles, or advertisements intended to be used upon or in connection with the sale or
          other distribution in the commonwealth of such goods or services; shall be liable in a
          civil action by the registrant for the remedies provided in section 14.

          30.    Section § 14 provides that:

          An owner of a mark registered under this chapter may proceed by suit to enjoin the
          manufacture, use, display or sale of any counterfeits or imitations thereof and the superior
          court may grant injunctions to restrain the manufacture, use, display or sale as may be
          considered by the court as just and reasonable, and may require the defendants to pay to
          the owner all profits derived from and all damages suffered by reason of the wrongful
          manufacture, use, display or sale…The court, in its discretion, may enter judgment for an
          amount not to exceed 3 times the profits and damages and reasonable attorneys' fees of
          the prevailing party in the cases where the court finds the other party committed wrongful
          acts with knowledge or in bad faith or otherwise as according to the circumstances of the
          case.
          31.     The defendants’ used, without consent, the UIU name in connection with their


                                                    6
            Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 7 of 31




services.

          32.   This use has caused confusion and has diluted and/or is likely to dilute the

distinctive quality of the UIU name and to lessen the capacity of this name to identify and

distinguish the plaintiff’s services.

          33.   The defendants’ unlawful use of the UIU name is also likely to tarnish UIU’s

reputation and cause blurring in the minds of third-parties between UIU and the defendants,

thereby lessening the value of the UIU’s name as a unique identifier of the plaintiff’s services.

          34.   By the acts described above, the defendants have caused a likelihood of harm to

UIU’s business reputation in violation of Massachusetts General Laws c. 110h § 12.

          35.   The defendants’ acts have caused, and will continue to cause, irreparable injury to

the plaintiff. The Plaintiff has no adequate remedy at law and is thus damaged in an amount not

yet determined.

                                             COUNT III
                                              FRAUD

          36.   All allegations set forth above are restated and realleged as if set forth in full

herein.

          37.   The defendants have engaged in fraud by, among other things, creating

counterfeit UIU’s organizations, using UIU’s proprietary and legal information, including,

presumably, its IRS tax identification information, without UIU’s permission, and knowingly

making fraudulent and deceptive representations to third parties for the purpose of inducing said

parties into believing that the defendants represented UIU.

          38.   Said fraudulent and deceptive actions and representations were made by the

defendants with the specific intent to defraud the plaintiff.




                                                   7
           Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 8 of 31




          39.    Said representations and statements were material and were relied upon by third

parties inducing them to remit to the defendants monies which would have otherwise been

remitted to the plaintiff.

          40.    As a result of the defendants’ fraud, the plaintiff has suffered substantial losses

and its continued existence is threatened, as hereinbefore alleged.

                                           COUNT IV
                                       UJUST ENRICHMENT

          41.    All allegations set forth above are restated and realleged as if set forth in full

herein.

          42.    The defendants were unjustly enriched by falsely holding themselves out as

representatives of UIU in order to fraudulently induce donors and business partners into

remitting to them monies and services.

          43.    The defendants were unjustly enriched by the money collected from donors and

other third parties, which should have been monies due UIU.

          44.    Continued retention of these payments would be unjust and inequitable under the

circumstances.

          45.    The defendants should be liable to UIU for their unjust enrichment in an amount

to be determined by the Court.

                                            COUNT V
                                        SLANDER OF TITLE

          46.    All allegations set forth above are restated and realleged as if set forth in full

herein.

          47.    The defendants published numerous false statements to third parties regarding

their continued authority to act as representatives of UIU.


                                                    8
           Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 9 of 31




          48.    These statement were untrue.

          49.    The defendants knew or should have known that these statement were untrue.

          50.    It was foreseeable that these representations would cause the plaintiff harm.

          51.    The plaintiff has been substantially harmed thereby, including without limitation

by harm to UIU’s reputation, and demands just compensation therefor.

                                       COUNT VI
                         TORTIOUS INTERERENCE WITH CONTRACT

          52.    All allegations set forth above are restated and realleged as if set forth in full

herein.

          53.    The plaintiff had relationships or contemplated contracts of benefit with

prospective donors and business partners.

          54.    The defendants, by falsely representing that they had the authority to represent

UIU, intentionally or recklessly interfered with those relationships and otherwise harmed the

plaintiff’s reputation, causing plaintiff to suffer damages as a result.

          55.    The plaintiff has been substantially harmed thereby, and demands just

compensation therefor.

                                            JURY CLAIM

          Umuoji Improvement Association (North America), Inc. claims a trial by jury for all of

the issues so triable.

WHEREFORE, THE PLAINTIFF, UMUOJI IMPROVEMENT UNION (NORTH AMERICA),
INC., DEMANDS THAT THIS HONORABLE COURT:

          1.     Issue a short order of notice requiring the defendants to appear before this court at
                 such time and place as the court may fix, to show cause, if any there be, why a
                 preliminary injunction should not be issued;

          2.     After hearing upon such notices as the court may issue, enter a preliminary
                 injunction enjoining the defendants from continuing to use UIU’s name and to act

                                                    9
       Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 10 of 31




             as agents of UIU, and ordering the defendants to file with the Court a complete
             and itemized accounting of all monies collected in UIU’s name since September
             of 2017;

      3.     Order the defendants to account to the plaintiff for all sums of money, profits and
             gains which the defendants have earned for their own account since September
             2017;

      4.     Order the defendants to pay to the plaintiff such damages as have been sustained
             in consequence of the defendants’ violations of law or such damages as the court
             shall deem proper;

      5.     Award the plaintiff treble damages, attorney’s fees and costs pursuant to G.L. c.
             110h §§ 12 and 14; and

      7.     Order such further relief as may be equitable and just.

                                                   Respectfully submitted,

                                                   UMUOJI IMPROVEMENT UNION
                                                   (NORTH AMERICA), INC.,

                                                   Plaintiff,

                                                   By its attorney,



                                                   /s/ Travis T. Pregent_____________
                                                   Travis T. Pregent (BBO: 682998)
                                                   PREGENT LAW
                                                   One State Street, 1200
                                                   Boston, MA 02109
                                                   (978) 381-3256
                                                   travis@pregentlaw.com

Dated: 12.16.20




                                              10
        Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 11 of 31




                                       CERTIFICATION

       I certify that I have served this document via Notice of Electronic Filing for parties and
counsel on the date set forth below in accordance with the Federal Rules of Civil Procedure and
this Court’s Local Rules.

                                                            /s/ Travis T. Pregent ___
                                                            Travis T. Pregent
Date: December 16, 2020




                                                11
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 12 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 13 of 31




                       Exhibit A
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 14 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 15 of 31




                       Exhibit B
           Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 16 of 31




                    UIU NORTH AMERICA, INC.

                A Global Non-Profit Organization
                            UIU-NA INCORPORATED

Victor Okoye,

By the virtue of the power and authority vested in the NEC of UIU NA, we constitutionally
removed you from the office of the President, because of the following reasons.

Failing to call-in, to defend allegations leveled against you by members of the union, when there
is an undeniable evidence that you were properly and adequately notified.

An exhibition of incompetence

Tampering with UIU NA finances.

Withdrawing $9000 without authorized signatories.

Misrepresentation   of UIU-NA

Creating of factions in the organisation by having CEC in the NEC and forming another
organization called UMUOJI IN DIASPORA.

Admitted a group of Umuojians from Canada into the NEC as a certified branch when they are
not. These brothers did nothing but disrespected and insulted members.

The foregoing allegations violate the Article 1X of our Constitution, which calls for
disqualification and removal of an officer.

Consequently, the presiding member of NEC, Chief Peter Okeke, Ichie Obieze presented a
motion to enter a default judgment against you, because you intentionally did not show up to
defend yourself. The motion was seconded. And there were ten votes out of ten members of the
NEC in favor, to impeach and remove you, Victor Okoye from the office the presidency. It was a
unanimous decision to replace you immediately with our current Vice President Ikechukwu
Oforje.

The NEC, hereby congratulates Mr Ik Ofoje, for being the new President of the union. At the
same time, giving him twenty-four hours to address members of UIU NA.

Patrick Achebe, Publicity Secretary, UIU NA

11/18/18
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 17 of 31




                       Exhibit C
        Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 18 of 31




A SPECIAL UIUNA NEC MEETING MINUTES OF NOVEMBER 18, 2018


National Executive Officers in attendance:

Patrick Achebe

PearlOguchi

Cletus Ezeji



Attendance By Branches:

Chicago Branch

Dallas Branch

Houston Branch

New York/New Jersey Branch

Kansas City Branch

The NEC meeting was called in to order by the national publicity secretary, Mr.
Patrick Achebe at about 9:30 p.m. He suggested that the senior NEC member Peter
Okeke chair the meeting. This was approved unanimously by all the members
present. Mr. Peter Okeke called on Mrs. Pearl Oguchi to lead us in an opening
prayer. Mrs. Oguchi said the opening prayers and the meeting commenced. Mr.
Okeke the chairman inquired if Victor Okoye was present in the meeting. And
there was no response from Victor Okoye. The chairman asked members if they
had read any of the responses from Victor Okoye regarding the meeting. The
house unanimously indicated that they read the notice about the meeting
including Victor's response asking members not to attend the meeting. The
          Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 19 of 31




1.
     chairman asked members to construe Victor's message asking members not to
     attend as a concrete evidence of his receipt and acknowledgement of the meeting
     as scheduled. This was also unanimously agreed to. With this development, the
     chairman submitted a motion that the house find Victor Okoye guilty of all
     allegations against him by default since he deliberately chose not to appear to
     defend himself.

     This motion was seconded by Mike Obadike. This was called into vote by national
     Publicity secretary Mr. Patrick Achebe. All members of NEC present voted
     unanimously to find Victor Okoye guilty of all allegations against him for not
     showing up to defend himself against all allegations against him. A second motion
     was also submitted by the chairman to impeach Victor Okoye effectively. This
     motion was unanimously voted on by all members present and Victor Okoye was
     effectively impeached and removed as our president. Another motion was
     submitted by the chairman and seconded by Mr. Osy Ezeji to write a letter to the
     Vice President Ike Ofoje asking him to assume the presidency of our organization
     and to address NEC members as well as general membership within 24 hours as
     our leadership could not be left vacant. This motion was also voted unanimously
     by all members present. And it was passed. The publicity secretary was directed
     to write a letter to Victor Okoye and the vice president giving them information on
     the outcome of our meeting. He was directed to ask the vice President to address
     NEC and the general membership as agreed to. Closing prayers was said by Mike
     Obadike and the meeting was adjourned.




     Signed: Patrick Achebe 11/18/2018
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 20 of 31




                       Exhibit D
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 21 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 22 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 23 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 24 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 25 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 26 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 27 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 28 of 31




                       Exhibit E
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 29 of 31
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 30 of 31




                       Exhibit F
Case 1:20-cv-12229-NMG Document 1 Filed 12/16/20 Page 31 of 31
